Per Curiam.  Evidence: Declarations of agent. The admission of the statement made by Frost was error. The only object of the testimony was to prove unreasonable delay upon the part of the company in repairing the platform, after the defect in it became known. The statement of the agent was incompetent for that purpose. Story on Agency, sec. 136; R. R. v. Fillmore, 57 Ill., 265; R. R. v. Riddle, 60 Ill., 534; Flynn v. State, 43 Ark., 289. Reverse the judgment and remand the cause for a new trial.